111.	  Mr. President, on behalf of the delegation of the People's Republic of Bulgaria I would like to congratulate you on your unanimous election to the high position of President of the thirtieth session of the General Assembly and to express our conviction that under your leadership the current session will contribute substantially to the affirmation of the positive developments of our times.
112.	The year 1975 has been rich in memorable anniversaries linked with particularly remarkable events which have exerted, and continue to exert, a great influence upon the destinies of peoples all over the world. These events are the thirtieth anniversary of the victory of the anti-Fascist coalition over fascism in the Second World War and the thirtieth anniversary of the foundation of the United Nations.
113.	The defeat of fascism and militarism radically changed the entire course of historical development, and caused profound and dynamic changes in the social and political structure of the world.
114.	The main aim of the forces which unleashed the Second World War was to establish world domination. The result was their total defeat and the liberation of scores of peoples from Fascist slavery. The aggressors aimed at liquidating socialism. The result was the creation and consolidation of the world socialist system. And finally they aimed at redistributing the colonies. The result was the final and irreversible collapse of the colonial system of imperialism and the formation of over 70 new States. These results were achieved thanks to the victory of all peace-loving and democratic forces. All progressive people cherish feelings of warm gratitude for the exploit of the peoples of the Soviet Union, which endured the main burden of the war and played a decisive role in winning the victory.
115.	As far back as the dark days of the war, nations and statesmen were faced with the question: on what basis should the future world be built so that the victory over the dark forces shall become a turning- point in mankind's history and not a new period between two wars?
116.	In the past 30 years mankind has more than once witnessed acts of aggression and military conflicts. More than once has universal peace been put to serious test. However, the peace-loving forces succeeded in frustrating the warmongers' plans. There occurred changes in the balance of forces in the world which favored the forces of peace and progress. That process, of course, did not take place all at once, nor did it come about by itself. It was the result of many years of efforts. We have always considered the struggle for the reduction of tensions as the cause of peoples and countries from all continents. The relaxation of tensions in international relations assists the struggle of progressive and democratic forces against reaction, while the successes scored by these forces deepen the process of detente, widen its scope and assist in turning it into an irreversible process.
117.	In between the twenty-ninth and the thirtieth sessions a number of events took place which confirmed that detente is emerging as a predominant trend in international relations. The principles of peaceful coexistence of countries with different social systems are being translated into concrete deeds. The most brilliant manifestation of this trend is the successful completion of the Conference on Security and Co-operation in Europe, a unique and unprecedented event in international relations. It became possible thanks to the consistent peaceful policies of the Soviet Union and the other countries of the socialist community, as well as to the political realism shown by the Governments of the European countries, the United States and Canada.
118.	The results achieved by the Conference unani-mously received the highest assessment by the leaders of the participating States. These results met with wide approval throughout the whole world. As the First Secretary of the Central Committee of the Bulgarian Communist Party and President of the State Council of the People's Republic of Bulgaria, Todor Zhivkov, declared, these results are a brilliant manifestation of the affirmation of the principles of the peaceful coexistence of States with different social systems, and a proof, too, that today there are no issues that cannot be solved through negotiations.
119.	The Final Act of the Conference represents a remarkable international document. It is permeated from beginning to end by the spirit, the goals and the principles of the United Nations.
120.	The Helsinki decisions mark a new state in the relations among European countries, which will be built on the basis of just and progressive principles, unanimously adopted. These decisions will play the role of a powerful accelerator to the process of the reconstruction of the political, economic, scientific- technological and cultural relations between States with different social systems.
121.	In the past Europe has twice become the centre of world wars that have had millions of victims and caused mass suffering and the destruction of enormous material wealth. Today Europe shows the way that must be followed so that detente can embrace all parts of the world. For that reason we are particularly gratified to note the high assessment, by the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held at Lima in August, of the results of the All-European Conference, and of the favorable impact they will have on the development of international relations and co-operation among States.
122.	The principles adopted at the Conference fully correspond to the foreign policy principles and goals of the People's Republic of Bulgaria. The clear-cut aspirations of our country to peace and co-operation determine the character of its relations with the countries of Europe and other parts of the world.
123.	In particular the People's Republic of Bulgaria is actively contributing to the creation of an atmosphere of security and confidence among the Balkan States. Bulgaria is not guided by short-term considerations, and has never used for self-seeking interests the crisis situations that have arisen in the Balkans. We look upon our efforts for the strengthening of peace in that region as our contribution to peace and security in Europe. The Government of the People's Republic of Bulgaria will make unceasing efforts in the future also for the further development of co-operation among the Balkan countries and for the well-being of all peoples of the region.
124.	The victory of the peoples of Viet Nam, Laos and Cambodia, who won their right to independent existei ce in a heroic struggle, also contributed to the expansion and deepening of the process of detente. An end was put to the foreign intervention, and broad perspectives were opened up for the stabilization of peace and security in that part of the world.
125.	The Bulgarian delegation notes with regret that the admission of the two Vietnamese States to the United Nations is being delayed by a totally unjustified and groundless pretext. There exists no moral, political or legal reason whatsoever to refuse the right of the two Vietnamese Republics to be full-fledged members of this Organization. That was confirmed by resolution 3366 (XXX), unanimously adopted by the General Assembly, which calls upon the Security Council immediately and favorably to reconsider the applications of the two Vietnamese States. We are convinced that commonsense will triumph during the thirtieth session and that the representatives of the Democratic Republic of Viet Nam and the Republic of South Viet Nam will occupy their lawful places among us as Members of the United Nations.
126.	The removal of the economic and political blockade against Cuba has also been a contribution to the struggle for detente.
127.	The policy of detente favors the national liberation struggle of peoples against foreign oppression. The process of decolonization has been notably accelerated recently, and the peoples in a number of colciial countries have won their national independence.
128.	On behalf of the People's Republic of Bulgaria I welcome the representatives of Mozambique, Cape Verde, Sao Tome and Principe, and Papua New Guinea on the attainment of their independence and their admission to the United Nations as Members.
129.	Colonialism is moribund. The United Nations has made a not insignificant contribution to that process. Fifteen years ago the General Assembly adopted a historic document the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)]. The unity of action of the socialist countries with the countries of Asia, Africa and Latin America in the struggle for the implementation of that Declaration was strengthened. At the current session the United Nations should draw up a balance-sheet of its activities in this field and outline further measures for the total and final elimination of all vestiges of colonialism, racial discrimination and apartheid.
130.	The phenomena and processes which are developing in the present-day international situation confirm that detente creates favorable conditions for reaching a just solution to even the most acute international conflicts, for broadening international co-operation and for successfully resolving vitally important socio-economic problems, particularly the problems which confront developing countries.
131.	In this situation it has become possible to raise the question of the reconstruction of international economic relations on a new and just basis. We welcome the positive decisions of the seventh special session of the General Assembly as a new and important step in this direction.
132.	It should not be forgotten, however, that the forces hostile to peace and detente have not resigned and have not been disarmed and that they have not given up their attempts to launch an offensive in different countries or regions or even to return the world to the atmosphere of the "cold war". We have never imagined the road to detente to be smooth and without obstacles. It is the fault of certain militaristic circles and advocates of the policy of acting from a position of strength, who are actively assisted by those whose policy is based on the arms race and who dream of a new world holocaust, that there still exist centers of tension and military conflicts in a number of areas of the world.
133.	The Bulgarian people are justifiably alarmed by the continuing crisis in the Middle East, which conceals a great threat to peace. The danger of a new military clash in this area has not been removed and will not be removed until Israel withdraws from all the Arab territories occupied in 1967, until the legitimate rights of the Arab people of Palestine are restored, including the right to create their own State, and until the right of all peoples and States to live in peace and security in the region are assured. A just, overall and durable settlement to the conflict cannot be achieved by partial measures, but only within the framework of the Geneva Conference on the Middle East, with the participation of all the parties concerned, including the Palestine Liberation Organization, which is the sole legitimate representative of the Arab people of Palestine.
134.	One of the unsolved issues is that of Cyprus. It continues to disturb relations in the Balkans and in the Eastern Mediterranean and unsettles peace. The Bulgarian Government, whose position on the Cyprus problem is well-known, is hopeful that a solution will be found which will correspond to the interests of the people of Cyprus, the Greek Cypriots and the Turkish Cypriots, as well as to the interests of peace and security in the Balkans. Undoubtedly, the United Nations can play a positive role in the settlement of the Cyprus problem by activating its efforts for the implementation of its own decisions.
135.	The United Nations must, already at the current session, take a decision to dissolve the so-called "United Nations Command" and to bring about the withdrawal of all foreign troops stationed on the terri-, tory of South Korea. The United Nations will thus help in practical terms the just solution of the Korean question, the peaceful reunification of the Korean people, and will undo the harm caused to the United Nations authority more than a quarter of a century ago.
136.	The United Nations is also required to make ever more energetic efforts for the restoration and respect of human rights in Chile, for the release from prisons of the heroic sons and daughters of the Chilean people. World public opinion must not allow the Chilean tragedy to be repeated in any other part of the world.
137.	It is necessary to put an end to any attempts at outside interference aimed at checking the democratic development of Portugal.
138.	Our Government shares the view, expressed by the Secretary-General, Mr. Kurt Waldheim, in the introduction to the report on the work of the United Nations, that the attention of Member States should be directed towards increasing the United Nations contribution to the solution of the major issues of our times and, in the first place, to the strengthening of world peace. We consider that the United Nations is in a position to do a great deal for the elimination of existing hotbeds of tensions and conflicts. One of the ways to do this is for all States to adhere to the principles of the Charter of the United Nations and the Declaration on the Strengthening of International Security [resolution 2734 (XXV)], which was adopted on the initiative of the Soviet Union five years ago.
139.	We are deeply convinced that lasting peace and security are incompatible with the arms race. The Government of the People's Republic of Bulgaria considers that it is of vital importance to supplement political detente with military detente. The fact that today nearly $300,000 million are being spent annually on armaments cannot but cause anxiety. The Secretary-General had every reason, when stressing the dimensions of this unprecedented spending for military purposes, to point out the imperative necessity of taking effective measures for ending the arms race and for disarmament.
140.	The constructive spirit displayed at Helsinki at the Conference on Security and Co-operation in Europe ought also to stimulate the Vienna talks on the reduction of armed forces and armaments in Central Europe in order to overcome the standstill in the negotiations. We believe that there exist conditions for reaching positive results in the talks, provided that all participating countries adopt a realistic approach and do not attempt to obtain one-sided advantages.
141.	The People's Republic of Bulgaria, which along with other countries of the socialist community has always fought for general and complete disarmament, viewed with satisfaction the Soviet-United States agreements concluded in Vladivostok in November 1974 and regards them as real steps towards the limitation of the nuclear arms race.
142.	The achievement of progress in the field of disarmament necessitates above all political will and a realistic approach. The achievement of new genuine results leading towards general and complete disarmament is hindered to a considerable degree by the unrealistic positions of certain Governments, by this raising absurd pre-conditions, creating artificial obstacles and undermining the work of the Organization in this important sphere.
143.	We believe that the convening of a world disarm-ament conference with the participation of all countries, including all nuclear States, will prove extremely useful. The need for convening such a conference as soon as possible is being recognized by an ever wider circle of States. This fact necessitates turning to the practical preparation of the conference at the current session by enlarging the mandate of the Ad Hoc Committee on the World Disarmament Conference. Those who boycott the preparation of the conference and impede the implementation of four General Assembly resolutions, find themselves in growing isolation, because they defy the will of peoples and oppose the decisions of our Organization.
144.	The implementation of the General Assembly resolution 3254 (XXIX) on reducing the military budgets of States permanent members of the Security Council and resolution 2936 (XXVII) on the non-use of force in international relations and on permanent prohibition of the use of nuclear weapons will be a sizable step towards halting the arms race and will allow the release of the considerable means so much needed by developing countries at present.
145.	The People's Republic of Bulgaria attaches special attention to the work of the Conference of the Committee on Disarmament at Geneva. We hope that the Conference will be able very soon to conclude its work on the Soviet and United States drafts, identical in content, on a convention on the prohibition of military or any other hostile use of technology to influence the environment. The work on such major problems as the creation of nuclear-free zones and the prohibition of chemical weapons must be brought to a successful completion without any delay.
146.	The current session of the General Assembly could leave an unforgettable imprint on the history of the world Organization by taking decisions which would open broad perspectives leading to effective disarmament. A real and concrete basis in this respect is furnished by two important proposals submitted to the General Assembly a few days ago.
147.	I have in mind the new initiatives of the Soviet Union which once again undeniably bear witness to the unwavering concern of the Soviet Government not to allow, even for a moment, any slackening of effort in such a field as disarmament, which is so vitally important to all peoples and States.
148.	The Soviet proposal for the conclusion of an agreement on the prohibition of the development and manufacture of new types of weapons of mass destruction and of new systems of such weapons [see AII0243, annex] is of exceptional importance to halting the arms race. Its implementation will help to cut off all attempts aimed at using the latest achievements of science and technology for military purposes and will contribute to expanding international scientific and technological co-operation for development purposes. Experience shows how difficult it is to halt the arms race in a particular field of armaments once it has begun.
149.	The struggle for the prohibition of nuclear- weapon tests assumes an important place today in the efforts of the peace-loving forces to reduce and remove the thermonuclear danger. This question is of key importance for the prevention of the further proliferation of nuclear weapons, for halting the arms race and for beginning nuclear disarmament. The 1963 Moscow Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water and the 1974 Soviet-United States Treaty on the Limitation of Underground Nuclear Weapon Tests constitute important achievements in the endeavor to resolve this problem. As is known, however, there still exist at present possibilities for testing and perfecting nuclear weapons.
150.	It is only the complete prohibition of nuclear- weapon tests that will contribute effectively to curbing the nuclear arms race. This determines the great significance and timeliness of the new Soviet proposal for the conclusion of a treaty on the complete and general prohibition of nuclear-weapon tests [see A\10241, annexJ.
151.	The Government of the People's Republic of Bulgaria welcomes and fully endorses the proposals initiated by the USSR. Those proposals constitute a new outstanding contribution to the further relaxation of the international climate and to disarmament. Owing to the great importance of these issues the question of their immediate settlement should, in our view, be placed at the center of the efforts of the current session of the General Assembly in order to achieve speedy progress on the whole range of disarmament problems.
152.	The course of historical development shows that the desire of the peoples for a limitation of the arms race and for effective disarmament always faces stubborn opposition. At times that opposition has been due to political short-sightedness, to the theory, which has proved to be absolutely groundless, that it is necessary to prepare for war to strengthen peace. The opponents of disarmament were the representatives of those social circles which saw in conflicts and wars means for establishing their domination over other peoples and nations, political leaders who were dreaming of the creation of empires and world domination. The results of this short-sightedness and criminal intent were always tragic for the peoples. Those who love military adventures, those who are advocates of the arms race, have always borne a heavy responsibility, which in recent history led such people to the bench of the accused at Nuremberg. But in our time, a time of thermonuclear and other weapons of mass destruction, this responsibility has become much more significant and becomes particularly heavy when attempts are being made to indulge in pseudo-revolutionary phraseology and demagogic slogans to disguise over-ambitious political aims.
153.	Neither slander nor negation can diminish the significance and the political realism of the Soviet Union's proposal aimed at removing the obstacles in the path of efforts to stop the arms race and clearing the way to general and complete disarmament.
154.	We are convinced that those proposals will find the same wide response in the world community and the same wide support on the part of the States Members of the United Nations as they have given to many other initiatives of the Soviet Union. Indeed, that will be the best possible answer to the slanderers and the opponents of disarmament, peace and understanding among peoples.
155.	The United Nations was born amid the thunder of gunfire and embodied in itseif the wi'' and determination of nations not to permit again in the future the tragedies of war. During its 30 years of activity the world Organization has contributed to the preservation of universal peace and to the promotion of positive processes in international life.
156.	In the course of past years, under quite different and sometimes particularly complicated circumstances, the Charter of the United Nations has stood the test of time and has proved its vitality.
157.	If the United Nations has not always been successful in its undertakings, this is not due in any way to flaws in the Charter; on the contrary, this has been the direct result of the non-observance of its principles. Whenever States built their policies upon the strict observance of the Charter, conditions were created for a peaceful and just solution of international disputes, crises and conflicts; the Organization's contribution was then really effective. And, vice versa, when the principles of the Charter were violated, when countries diverged from them, tensions flared up in the world and there emerged a real threat to peace and security.
158.	That is why Bulgaria is against any revision of the Charter. We are firmly convinced that the enhancement of the role and effectiveness of the United Nations can be achieved solely on the basis of the strict observance of the principles and provisions of the Charter.
159.	As a member of the socialist community, the People's Republic of Bulgaria will continue to make its active contribution to the realization in the practice of international relations of the lofty principles and goals of the United Nations.
160.	We are profoundly convinced that all the objective conditions exist for the current session of the General Assembly to adopt decisions which are worthy of its thirtieth anniversary and which will correspond to the innermost aspirations of the peoples.
